OPINION OF THE COURT
Per Curiam.
Respondent, Paul G. Reilly, Jr., was admitted to the practice of law in the State of New York by the First Judicial Depart*146ment on March 13, 1961, under the name Paul Gorman Reilly, Jr. At all times relevant herein respondent has maintained an office for the practice of law within the First Judicial Department.
Petitioner Departmental Disciplinary Committee seeks an order.-pursuant to 22 NYCRR 603.4 (e) (1) (i) suspending respondent from the practice of law forthwith based upon his failure to cooperate with the Committee in its investigation of allegations of professional misconduct, i.e., that respondent has neglected certain estate-related matters and that he has failed to account for the assets in his possession belonging to those estates. We note that respondent was held in contempt by the Surrogate’s Court, New York County (Roth, S.), for his neglect and failure to account, and an order of commitment was issued against him. Respondent has failed to comply with the Committee’s subpoena requiring him to appear despite being given several opportunities to do so and, though served with a copy of the Committee’s motion to suspend, he has failed to interpose a response.
Under these circumstances, the Committee’s motion should be granted and respondent should be suspended from the practice of law, effective immediately.
Sullivan, J. P., Rosenberger, Ellerin, Ross and Williams, JJ., concur.
Application granted and respondent suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, pending the disposition of charges, and the further order of this Court, as indicated.